Citation Nr: 1138539	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-38 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of prostate cancer

2.  Entitlement to service connection for irritable bowel syndrome with hemorrhoids

3.  Entitlement to a separate compensable evaluation for residual conditions of genitourinary system as a result of his prostate cancer.  

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1970.

Rating actions in 2006, inter alia, reduced a 100 percent rating for prostate cancer to 60 percent, denied service connection for irritable bowel syndrome with hemorrhoids, and determined that there were no separate disabilities of the genitourinary system due to prostate cancer warranting a compensable evaluation.  

The claim of special monthly compensation based on the need for regular aid and attendance or being housebound comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2007, a statement of the case was issued in June 2008, and a substantive appeal was received in August 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

In August 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the claims of increased rating for residuals of prostate cancer; service connection for irritable bowel syndrome with hemorrhoids, and entitlement to a separate compensable evaluation for residual conditions of genitourinary system as a result of his prostate cancer was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the matters of increased rating for residuals of prostate cancer; service connection for irritable bowel syndrome with hemorrhoids, and entitlement to a separate compensable evaluation for residual conditions of genitourinary system as a result of his prostate cancer have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected an appeal in November 2007 with regard to the issues of entitlement to an increased rating for residuals of prostate cancer; entitlement to service connection for irritable bowel syndrome with hemorrhoids; and, entitlement to a separate compensable evaluation for residual conditions of genitourinary system as a result of his prostate cancer.  However, prior to certification to the Board, in an August 2008 submission the Veteran withdrew his appeal with regard to these issues.  Thus, the Board does not have jurisdiction of these matters. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking an increased rating for residuals of prostate cancer; entitlement to service connection for irritable bowel syndrome with hemorrhoids; and, entitlement to a separate compensable evaluation for residual conditions of genitourinary system as a result of his prostate cancer is dismissed.


REMAND

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  In that regard, compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prostheses in place, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2011).

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 70 percent disabling; residuals of prostate cancer, rated 60 percent disabling; tension headaches, rated 30 percent disabling; residuals of fracture, right (major) distal radius, rated 10 percent disabling; and, residuals of fracture, right (major) fifth metacarpal, rated 10 percent disabling.  The Veteran does not have a single service-connected disability rated as 100 percent disabling.  

In support of his claim, the Veteran submitted a February 2007 statement from his private physician, Alexander S. Magno, M.D., which reflected that the Veteran had restricted range of motion due to bilateral carpal tunnel syndrome, and he needed assistance with dressing and bathing due to limited range of motion.  He also needs assistance with the needs of nature to include self-cathing for drainage of bladder, and wiping.  

In August 2007, the Veteran underwent a VA Aid and Attendance examination.  At the time of such examination, the Veteran's spouse assisted him with walking, toileting, bathing, shaving, and buttoning his pants.  

In November 2008, the Veteran submitted an October 2008 statement from Dr. Magno.  It was noted that he needs help with buttons, zippers and belts, and his spouse ties his shoes.  It was noted that his spouse washes him in the shower, washes his hair, trims his beard, and ties his hair back.  He is unable to self catheterize or wipe himself.  He also has limited range of motion in his right hand and arms.  

In his August 2008 substantive appeal, the Veteran stated that he is unable to self-catheterize due to loss of range of motion of his right upper extremity, and thus he requires another person to assist him with this bodily function.  In an August 2008 statement from his spouse, she stated that the Veteran needs to catheterize four times per day and is unable to do so due to his right upper extremity disabilities.  She stated that he has trouble performing his grooming, washing, and wiping with his left hand, so she does it for him.  

In April 2009, the Veteran submitted a statement and copy of divorce decree indicating that he had been granted a divorce from his spouse in March 2009.  Thus, it is not clear at this juncture who is assisting the Veteran in the above mentioned daily needs.  Moreover, the August 2007 VA examiner failed to provide a clear opinion as to whether the Veteran is so helpless as to be in need of regular aid and attendance.  Thus, the Veteran should be scheduled for another VA examination to assess his need for special monthly compensation due to aid and attendance/housebound status.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA aid and attendance/housebound examination.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examiner is requested to provide an evaluation of all of the Veteran's disabilities on his capability for self care in his home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

The examiner should opine as to whether due to his service-connected disabilities (PTSD; residuals of prostate cancer; tension headaches; residuals of fracture, right (major) distal radius; and, residuals of fracture, right (major) fifth metacarpal) the Veteran is so helpless as to be in need of regular aid and attendance.

The examiner should specifically comment on the Veteran's need and ability to self-catheterize due to his service-connected residuals of prostate cancer, residuals of fracture, right (major) distal radius, and residuals of fracture, right (major) fifth metacarpal.

The examiner should determine whether service-connected disabilities result in:

(a) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

(b) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity;

(c) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(d) The loss or loss of use of both upper extremities such as to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

The examiner should also determine if the Veteran is: (1) blind in both eyes with 5/200 visual acuity or less, or (2) has the anatomical loss or loss of use of both hands, as the result of a service-connected disability.

Loss of use of a foot or a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination should be made on the basis of the actual remaining function o the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63.

2.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to special monthly compensation due to aid and attendance/housebound status.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


